Citation Nr: 0614815	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  96-09 553	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sleep 
apnea status post uvelectomy as secondary to service 
connected nasal fracture.

2.  Entitlement to service connection for lumbar spine 
arthritis.

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for diabetes 
mellitus claimed as a residual of receiving intravenous 
antibiotics in a standard glucose saline as treatment for 
right arm cellulitis while hospitalized at the Houston VA 
medical center (VAMC) from October 1995 to November 1995.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotency claimed to be due to or aggravated by the diabetes 
mellitus caused by receiving intravenous antibiotics in a 
standard glucose saline as treatment for right arm cellulitis 
while hospitalized at the Houston VAMC from October 1995 to 
November 1995, receiving injections for impotency from VA in 
May 1997, and/or due to or aggravated by the medical and 
surgical treatment for persistent priapism provided by the 
Long Beach VAMC in August 1997.

5.  Entitlement to an increased rating for dermatophytosis, 
currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable evaluation for residuals of 
a nasal fracture.

7.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran had active service from October 1949 to March 
1953. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from August 1995 and February 1999 
rating decisions in which the Department of Veterans Affairs 
(VA) Regional Offices (ROs) in Houston, Texas, and Winston-
Salem, North Carolina, respectively, denied the increased 
rating claims, the 38 U.S.C.A. § 1151 claims, and the TDIU 
claim.  In September 2000, the Board affirmed the RO 
decisions.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In April 2001, based on a Joint 
Motion, the Court vacated the Board's September 2000 decision 
and remanded the appeal to the Board for readjudication.  

In July 2003, the Board remanded the veteran's appeal for 
further evidentiary development.  While in remand status, the 
veteran perfected an appeal to an April 2005 rating decision 
by the Los Angeles, California, RO that denied his 
application to reopen his claim of entitlement to service 
connection for sleep apnea status post uvelectomy as 
secondary to service connected nasal fracture and his claim 
of entitlement to service connection for lumbar spine 
arthritis.  In February 2006, the veteran testified at a 
hearing before the undersigned.

A review of the claims files shows that the veteran, in a 
November 2005 statement, raised a claim of entitlement to 
service connection for epilepsy.  It also shows that the 
veteran, at his February 2006 personal hearing, raised a 
claim of entitlement to service connection for depression, 
including as secondary to already service connected 
disabilities.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As to the 38 U.S.C.A. § 1151 and the increased rating claims, 
the Board notes that the appeal was remanded in July 2003, in 
part, to 

undertake all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002).  For instance, the RO must notify 
the veteran of the applicable provisions 
of [Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000)], including what 
evidence is needed to support his claims, 
what evidence VA will develop, and what 
evidence the veteran must furnish.

However, while the post-remand record reveals a September 
2004 letter that provided him with VCAA notice as to his 
claim to reopen and the claim of entitlement to service 
connection for lumbar spine arthritis, it does not show he 
was provided similar notice as to his 38 U.S.C.A. § 1151 and 
increased rating claims.  The Court in Stegall v. West, 
11 Vet. App. 268 (1998), held that, where the remand orders 
of the Board are not satisfied, the Board itself errs in 
failing to ensure compliance.  Accordingly, given the 
directives if the April 2001 Joint Motion and the RO's 
failure to fully comply with the development requested in the 
July 2003 remand, the Board must once again remand these 
issues.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 19.9 (2005); Stegall.

Moreover, case law decided since the July 2003 remand 
mandates still further development as to the 38 U.S.C.A. 
§ 1151 claims and the claim of entitlement to service 
connection for lumbar spine arthritis.  In this regard, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

As these questions are potentially involved in the present 
appeal, these issues must also be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if 38 
U.S.C.A. § 1151 benefits and/or service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

As to the 38 U.S.C.A. § 1151 and the increased rating claims, 
the Board notes that the appeal was remanded in July 2003, in 
part, to request the veteran's treatment records from a 
number of VA Medical Centers.  While a review of the post-
remand record reveals that VA requested the veteran's records 
from most of the listed VA Medical Centers, it did not 
request them from all.  Specifically, a review of the record 
on appeal shows that VA did not request his treatment records 
from the Wadsworth and Redding VA Medical Centers.  
Accordingly, a remand is also required to request these 
records.  38 U.S.C.A. § 5103A(b); Stegall.

As to the 38 U.S.C.A. § 1151 claim for impotency, the Board 
notes that while post-remand records obtained from City of 
Hope make reference to a March 2004 penile implant surgery at 
that facility, records surrounding that surgery are not found 
in the claims files.  Accordingly, a remand is also required 
to request these records.  38 U.S.C.A. § 5103A(b).

As to all the claims, a remand is also required in order to 
obtain and associate with the claims file the veteran's 
Social Security Administration disability award records.  
38 U.S.C.A. § 5103A(b).  

As to entitlement to service connection for lumbar spine 
arthritis, the Board finds that a remand is also required to 
obtain a medical opinion as to the relationship, if any, 
between the post-service diagnosed lumbar spine arthritis and 
military service.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2005).

The Board also observes that the record is devoid of any VA 
or private treatment records showing complaints, diagnoses, 
or treatment for lumbar spine arthritis for years following 
the veteran's 1953 separation from military service.  In 
fact, the record contains almost no medical records for the 
period from 1953 to the earlier 1990's except for some VA 
examination reports and a few VA and private treatment 
records.  Therefore, because competent evidence of a 
continuity of symptomatology during these years following his 
separation from military service is critical to establishing 
entitlement, on remand, VA should attempt to obtain and 
associate with the claims file all of these records.  Id.; 
38 C.F.R. § 3.303 (2005); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there.).  

As to the application to reopen a claim of entitlement to 
service connection for sleep apnea status post uvelectomy as 
secondary to service connected nasal fracture, the Board 
finds that a remand is also required because of the Court's 
recent holding in Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).  In Kent, the Court held that the terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  Dingess/Hartman.  
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, the Kent decision holds that 
the VCAA requires, in the context of a claim to reopen, that 
the RO look at the specific bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The basis for 
the denial in the prior decision is determined from the face 
of that decision.  Accordingly, further development is 
necessary to comply with the notice provisions of 38 U.S.C.A. 
§ 5108 (West 2002) and 38 C.F.R. § 3.156 (2005) as defined by 
Kent.

As to the TDIU claim, adjudication must be deferred pending 
completion of these additional evidentiary developments.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter). 

Accordingly, the case is REMANDED for the following action:

1.  As to the 38 U.S.C.A. § 1151, 
increased rating, service connection, and 
TDIU claims, the RO should send the 
veteran corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes, among other 
things, an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective dates as outlined by the Court 
in Dingess.  The corrective notice 
should, among other things, invite the 
veteran to submit any additional evidence 
or argument he has in his possession that 
may further his claims.

2.  As to the claim to reopen, the RO 
should send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a).  The 
notice must include an explanation as to 
what specifically constitutes new and 
material evidence in this particular 
claim in light of the basis on which the 
September 1993 rating decision first 
denied benefits.  The correspondence must 
further provide notice to the veteran of 
the evidence and information that is 
necessary to establish the veteran's 
entitlement to service connection in a 
manner consistent with Kent.  The veteran 
should specifically be invited to submit 
any additional pertinent evidence that he 
has in his possession.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If any pertinent 
records are not available, or if the 
search for records yields negative 
results, that fact should clearly be 
documented in the claims files and a 
written unavailability memorandum must be 
prepared and added to the claims folders.  
The veteran must also be given an 
opportunity to respond to such a 
memorandum.

4.  The RO should request all of the 
veteran's treatment records from the 
Wadsworth and Redding VA Medical Centers.  
If any pertinent records are not 
available, or if the search for records 
yields negative results, that fact should 
clearly be documented in the claims files 
and a written unavailability memorandum 
must be prepared and added to the claims 
folders.  The veteran must also be given 
an opportunity to respond to such a 
memorandum.

5.  After obtaining an authorization from 
the veteran, the RO should request all of 
his treatment records surrounding his 
March 2004 penile implant surgery at City 
of Hope.  If any pertinent records are 
not available, or if the search for 
records yields negative results, that 
fact should clearly be documented in the 
claims files and the veteran notified in 
writing.  The veteran must also be given 
an opportunity to respond to such a 
letter.

6.  As to entitlement to service 
connection for lumbar spine arthritis, 
the RO should notify the veteran that the 
current record is devoid of medical 
evidence showing treatment for lumbar 
spine arthritis for many years following 
his 1953 separation from military 
service.  In fact, the record contains 
almost no medical records for the period 
from 1953 to the earlier 1990's except 
for some VA examination reports and a few 
VA and private treatment records.  Hence, 
he is invited to identify the location of 
any other relevant medical records 
prepared between 1953 and the early 
1990's that have not already been 
associated with the claims files so that 
VA may obtain them on his behalf.  

7.  As to entitlement to service 
connection for lumbar spine arthritis, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination.  Send the claims folders to 
the examiner for review in conjunction 
with the examination.  All indicated 
studies should be performed.  After a 
review of the record and an examination 
of the veteran, the examiner should opine 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that 
lumbar spine arthritis is etiologically 
related to service.  The examiner should 
also opine whether it is at least as 
likely as not that the arthritis 
manifested itself to a compensable degree 
within the first year following the 
claimant's March 1953 separation from 
military service.  The rationale for all 
opinions expressed must also be provided.

8.  The RO should review the examination 
report to ensure complete compliance with 
the directives of this REMAND.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

9.  If while in remand status, additional 
evidence or information received triggers 
a need for still further development or 
assistance under the VCAA, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159.  
Finally, any relevant notices must comply 
with the holdings in Kent and 
Dingess/Hartman.

10.  Thereafter, the RO must readjudicate 
the claims.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  As to the 38 U.S.C.A. 
§ 1151 claims, since they were filed in 
January 1996, the RO must apply the pre-
October 1, 1997, criteria for 
adjudicating these claims.  As to 
entitlement to an increased rating for 
dermatophytosis, the RO must apply the 
old and new criteria for rating skin 
disabilities keeping in mind the Federal 
Circuit's holding in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2002).  If any 
benefit sought on appeal remains denied, 
the appellant and the representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence 
received and not received since the 
August 2005 statement of the case and 
supplemental statement of the case 
including the evidence received by the 
Board at the February 2006 personal 
hearing and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal including the 
pre-October 1, 1997, criteria for 
adjudicating 38 U.S.C.A. § 1151 claims 
and the old and new criteria for rating 
skin disabilities keeping in mind the 
Federal Circuit's holding in Kuzma.  A 
reasonable period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


